388 So.2d 1 (1980)
Donald Walter WITT, Appellant,
v.
STATE of Florida, Appellee.
No. 79-621.
District Court of Appeal of Florida, Fourth District.
May 14, 1980.
Richard L. Jorandby, Public Defender, and Polly M. Shull, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Robert L. Bogen, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant/defendant appeals, asserting error in the denial of his motion to suppress certain evidence found by an arresting police officer during an inventory search of his automobile. After a jury trial at which a gun found in defendant's car was introduced, defendant was found guilty of robbery with a firearm.
Although appellant moved to suppress the gun prior to trial, he failed to object to the gun's introduction at trial. Appellant has, therefore, failed to preserve the alleged error for appellate review. O'Berry v. Wainwright, 300 So.2d 740 (Fla. 4th DCA 1974); Jones v. State, 360 So.2d 1293 (Fla. 3d DCA 1978).
We have considered the other points raised by appellant in support of his appeal and find no error demonstrated. The conviction and judgment below are hereby affirmed.
AFFIRMED.
ANSTEAD, BERANEK and HERSEY, JJ., concur.